Exhibit 10.2

THESTREET, INC.
AGREEMENT FOR GRANT
OF
INCENTIVE STOCK OPTION
PURSUANT TO 2007 PERFORMANCE INCENTIVE PLAN

March 7, 2012

Elisabeth DeMarse
c/o TheStreet, Inc.
14 Wall Street
15th Floor
New York, NY 10005

Dear Elisabeth:

          This letter (the “Letter”) sets forth the terms and conditions of the
stock option (“Option”) hereby awarded to you by TheStreet, Inc. (the “Company”)
in accordance with the provisions of the Company’s 2007 Performance Incentive
Plan (the “Plan”).

          This award is subject to the terms and conditions set forth in the
Plan, any rules and regulations adopted by the Board of Directors of the Company
(the “Board”) or the committee of the Board which administers the Plan (the
“Committee”), and this Letter. The provisions of the Plan are hereby
incorporated by reference and any term used in this Letter and not defined
herein shall have the meaning set forth in the Plan. Unless otherwise indicated,
section references contained in this Letter shall refer to the corresponding
sections of this Letter.

          The Option shall be deemed to be an incentive stock option within the
meaning of the Internal Revenue Code of 1986, as amended (the “Code”), to the
maximum extent permissible under the Code (with the balance, if any, deemed to
be a non-qualified stock option within the meaning of the Code).

          1. Option Grant

          You have been granted an Option to purchase 224,640 shares of the
Company’s Common Stock (“Common Stock”) to the extent the Option is exercisable
as set forth below. The Option may not be sold, transferred, assigned, pledged
or otherwise encumbered by you, in whole or in part; provided that the foregoing
shall not affect your right to name a beneficiary under Section 13 of the Plan.
The Option may be exercised only by you, except that in the event of your death,
the Option may be exercised (at any time prior to its expiration or termination
as provided in Sections 8 and 11) by the executor or administrator of your
estate or by a person who acquired the right to exercise your Option by will or
pursuant to the laws of descent and distribution. Until such time as stock
certificates for the shares of Common Stock represented by the purchase of all
or portion of the Option have been delivered to you in accordance with Section
4, you shall have none of the rights of a stockholder with respect to the Common
Stock with respect to such shares.

          2. Option Exercise Price

          The price at which you may purchase the shares of Common Stock
underlying the Option is $1.80 per share.

32

--------------------------------------------------------------------------------



          3. Term of Option

          Your Option shall expire, to the extent that it has not previously
terminated, on March 7, 2019. However, your Option may terminate prior to such
expiration date as provided in Sections 8 and 11. Regardless of the provisions
of Sections 5 or 8 or any other provision hereof, in no event can your Option be
exercised after the expiration date set forth in this Section 3.

          4. Exercisability of Option

          Your Option will become exercisable with respect to the following
number(s) of shares of Common Stock on the following date(s) as set forth below,
provided that you are in the Service (as defined below) of the Company or one of
its subsidiaries on such date and the Option has not been terminated in
accordance with Sections 8 or 11:

 

 

 

 

Date

 

 

Number of Shares of Common Stock

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

March 7, 2013

 

56,160

 

The seventh (7th) calendar day of each month between April 7, 2013 and February
7, 2016, inclusive

 

  4,680

 

March 7, 2016

 

  4,680

For purposes hereof, you shall be considered to be in the “Service” of the
Company or one of its subsidiaries if you are an employee of, or otherwise
providing services to, the Company (or one if its subsidiaries, as applicable)
on the applicable vesting date; provided that if you are not an employee of the
Company or one of its subsidiaries on the applicable vesting date, you are
providing services to the Company or one of its subsidiaries on the applicable
vesting date pursuant to a written agreement signed by the Company or one of its
subsidiaries that expressly agrees that the vesting of the Option shall continue
during such period of service.

          To the extent that your Option has become exercisable with respect to
a number of shares of Common Stock, you may exercise the Option to purchase all
or any portion of such shares of Common Stock at any time on or before the date
the Option expires or terminates; provided that you may only purchase a whole
number of shares of Common Stock.

          5. Accelerated Vesting in Certain Events

          Notwithstanding Section 4, upon the occurrence of any of the following
events, the then-unvested portion of the Option shall become exercisable and may
be exercised; provided that such portion of the Option only may be exercised
within one hundred and eighty (180) calendar days from the occurrence of such
event (but in no event beyond the date set forth in Section 3): (i) the
termination of your employment by the Company or any subsidiary thereof without
Cause (as defined below) prior to a Change of Control (as defined in the Plan)
if such termination is related to the Change of Control; or (ii) a Change of
Control, unless (A) either (x) the Company is the surviving corporation in the
Change of Control and the award reflected in this Letter is equitably adjusted
pursuant to Section 4.4 of the Plan or (y) the award reflected in this Letter is
assumed or replaced by a Successor (as defined below) and (B) the award as so
adjusted, assumed or replaced (x) has substantially the same potential economic
benefits and vesting terms as did the award immediately prior to the Change of
Control and (y) provides that the award immediately shall become fully vested
and exercisable upon the termination of your employment (by the Company or any
subsidiary thereof or by a Successor or any affiliate thereof) without Cause at
any time (provided that such portion of the Option only may be exercised within
one hundred and eighty (180) calendar days from such termination (but in no
event beyond the date set forth in Section 3)). If you are employed by a
Successor or any affiliate thereof following a Change of Control, references in
this Letter to the Company shall be understood to be references to the Successor
or any such affiliate regarding matters related to the occurrence of
non-occurrence of events from and after the date you become employed by the
Successor or such affiliate.

33

--------------------------------------------------------------------------------



          For purposes of this Letter, “Cause” shall be determined by the
Committee in the exercise of its good faith judgment, in accordance with the
following guidelines: (i) your willful misconduct or gross negligence in the
performance of your obligations, duties and responsibilities as President and
Chief Executive Officer (including those as an employee of the Company set forth
in the Company’s Code of Business Conduct and Ethics dated June 1, 2006, as same
may be amended from time to time provided such amendment affects all executive
officers of the Company), (ii) your dishonesty or misappropriation, in either
case that is willful and material, relating to the Company or any of its funds,
properties, or other assets, (iii) your inexcusable repeated or prolonged
absence from work (other than as a result of, or in connection with, a
Disability), (iv) any unauthorized disclosure by you of Confidential Information
or proprietary information of the Company in violation of Section 12(d) which is
reasonably likely to result in material harm to the Company, (v) your conviction
of a felony (including entry of a guilty or nolo contender plea) involving
fraud, dishonesty, or moral turpitude, (vi) a violation of federal or state
securities laws, or (vii) the failure by you to attempt to perform faithfully
your duties and responsibilities as President and Chief Executive Officer, or
other material breach by you of this Letter, provided any such failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured, to the
extent cure is possible, by you within thirty (30) days after written notice
thereof from the Company to you; provided, however, that no failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) shall constitute
Cause unless (x) the Company first gives you written notice of its intention to
terminate your employment for Cause and the grounds of such termination no fewer
than ten (10) days prior to the date of termination; and (y) you are provided an
opportunity to appear before the Board, with or without legal representation at
your election to present arguments on your own behalf; and (z) if you elect to
so appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to you that,
following such appearance, the Board has determined in good faith that Cause
exists and has not, following the initial notice from the Company, been cured;
provided further, however, that notwithstanding anything to the contrary in this
Letter and subject to the other terms of this proviso, the Company may take any
and all actions, including without limitation suspension (but not without pay),
it deems appropriate with respect to you and your duties at the Company pending
such appearance and subsequent to such appearance during which such failure or
breach has not been cured. No act or failure to act on your part will be
considered “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interests of the Company.

          For purposes of this Letter, “Disability” shall mean physical or
mental incapacity of a nature which prevents you, in the good faith judgment of
the Committee, from performing your duties and responsibilities as President and
Chief Executive Officer for a period of ninety (90) consecutive days or one
hundred and fifty (150) days during any year, with each year under this Letter
commencing on each anniversary of the date hereof.

          6. Manner of Exercise

          You may exercise your Option by giving notice to the Company (or to
such service provider as the Company may designate), following such procedures
as may be communicated to you from time to time.

          The shares of Common Stock represented by the exercise of your Option
may consist of authorized but unissued shares or treasury shares of the Company,
as determined from time to time by the Committee.

          7. Satisfaction of Option Exercise Price

          The Option may be exercised by payment of the option exercise price in
cash (including check, bank draft, money order, or wire transfer). In addition,
your Option may be exercised using such broker cashless exercise procedure or
other procedure as the Company may establish from time to time.

          8. Termination of Service

          (a) General. If your Service terminates for any reason other than for
Cause, the Option will terminate one hundred and eighty (180) calendar days
after such termination of Service. Except as set forth in the Severance
Agreement (as defined in Section 24 below), following the termination of your
Service, no additional portions of the Option will become exercisable, and the
Option will be exercisable only to the extent exercisable on the date of

34

--------------------------------------------------------------------------------



such termination of Service. If your Service terminates for Cause, the Option
shall be immediately terminated and may not be exercised.

          (b) Adjustments by the Committee. The Committee may, in its
discretion, exercised before or after your termination of Service, declare all
or any portion of the Option immediately exercisable and/or permit all or any
part of the Option to remain exercisable for such period designated by it after
the time when the Option would have otherwise terminated as provided in Section
8(a), but not beyond the expiration date of your Option as set forth in
Section 3 above.

          (c) Committee Determinations. The Committee shall have absolute
discretion to determine the date and circumstances of the termination of your
Service, and its determination shall be final, conclusive and binding upon you.

          9. Restrictions on Option Exercise; Delivery of Shares

          (a) Even though your Option may be otherwise exercisable, your right
to exercise the Option will be suspended if the Committee determines that your
exercise of the Option would violate applicable laws or regulations. The
suspension will last until the exercise would be lawful. Any such suspension
will not extend the term of your Option.

          (b) Even though your Option may be otherwise exercisable, the
Committee may refuse to permit such exercise if it determines, in its
discretion, that any of the following circumstances is present:

 

 

 

 

(i)

the shares of Common Stock to be acquired upon such exercise are required to be
registered or qualified under any federal or state securities law, or to be
listed on any securities exchange or quotation system, and such registration,
qualification, or listing has not occurred;

 

 

 

 

(ii)

the consent or approval of any government regulatory body is required and has
not been obtained;

 

 

 

 

(iii)

the satisfaction of withholding tax is required and has not occurred;

 

 

 

 

(iv)

representations by you or other information is determined by counsel for the
Company to be necessary or desirable in order to comply with any federal or
state securities laws or regulations, and you have not provided such
representations or information; or

 

 

 

 

(v)

an agreement by you with respect to the disposition of shares of Common Stock to
be acquired upon exercise of your Option is determined by the Committee to be
necessary or desirable in order to comply with any federal or state securities
laws or regulations, or is required by the terms of this Letter, and you have
not executed such agreement.

          (c) Shares of Common Stock to be delivered to you in connection with
any exercise of the Option shall be delivered to you as soon as practicable and,
at the Company’s election, the Company may effect such delivery by causing such
number of shares of Common Stock to be deposited via DWAC into a brokerage
account in your name. Common Stock delivered upon the exercise of the Option
will be fully transferable (subject to any applicable securities law
restrictions) and not subject to forfeiture (other than as set forth in Section
11), and will entitle the holder to all rights of a stockholder of the Company.

          (d) The Company will use reasonable commercial efforts to (i) file and
cause to remain effective and current a Registration Statement on Form S-8 (or
successor form) with the Securities and Exchange Commission covering shares
subject to the Option until such times as all of the shares of Common Stock
underlying your Option are either delivered hereunder or the Option has expired
or been terminated pursuant to the terms of this Letter, and (ii) until three
(3) months after you cease being an “affiliate” of the Company, to maintain a
resale prospectus thereunder (or otherwise register under the Securities Act of
1933, as amended) the Common Stock underlying your Option.

35

--------------------------------------------------------------------------------



          10. Income Tax Withholding

          In connection with the exercise of your Option, you will be required
to pay, pursuant to such arrangements as the Company may establish from time to
time, any applicable federal, state and local withholding tax liability. If you
fail to satisfy your withholding obligation in a time and manner satisfactory to
the Committee, the Company shall have the right to withhold the required amount
from your salary or other amounts payable to you.

          11. Additional Termination Events and Claw-Back

          Notwithstanding anything else in this Letter, the unexercised portion
of the Option shall be terminated (regardless of the extent to which it is
exercisable) if any one of the following occurs: (i) you engage in Competitive
Activity (as defined below) with the Company or any of its subsidiaries during
your employment by the Company or any of its subsidiaries or within two (2)
years after your service as President and Chief Executive Officer terminates; or
(ii) you breach any of the Restrictive Covenants set out in Section 12
(collectively, the “Restrictive Covenants”) within two (2) years after the
cessation of your employment with the Company or any subsidiary.

          The Company reserves the right (as provided below) to claw-back shares
of Common Stock delivered under this Letter pursuant to each exercise of the
Option by you if you engage in Competitive Activity or violate any of the
Restrictive Covenants within eighteen (18) months after the delivery of such
shares of Common Stock. If the Committee determines, in its good faith
discretion, that all or some portion of the shares of Common Stock delivered to
you will be clawed-back, then you shall be required to repay to the Company the
Repayment Amount (as defined below) with respect to such shares of Common Stock.
You may satisfy the payment obligation set forth in the preceding sentence by
paying the Company cash, by delivering to the Company shares of Common Stock, or
by remitting to the Company a combination of cash and shares of Common Stock,
such that the Fair Market Value (measured as of the day before your delivery to
the Company of shares of Common Stock) of any shares of Common Stock you deliver
to the Company, plus the amount of any cash you pay to the Company, equals the
Repayment Amount. The “Repayment Amount” with respect to the shares of Common
Stock delivered to you upon any exercise of the Option shall mean the lesser of
the Exercise Date Spread Value (as defined below) with respect to such exercise
of the Option and the Delivery Date Spread Value (as defined below) with respect
to such exercise of the Option, in each case reduced by the amount of taxes paid
by you with respect to such exercise of the Option; provided that neither the
Exercise Date Spread Value nor the Delivery Date Spread Value shall be less than
zero. With respect to each exercise you made of the Option, the “Exercise Date
Spread Value” is the amount, if any, by which the Fair Market Value (measured as
of the date of exercise) of the number of shares of Common Stock underlying the
Option with respect to which the Option was exercised on such date, exceeded the
aggregate option exercise price for such shares. With respect to each exercise
you made of the Option, the “Delivery Date Spread Value” is the amount, if any,
by which the Fair Market Value (measured as of the day before you remit the
Repayment Amount to the Company) of the number of shares of Common Stock
underlying the Option with respect to which the Option was exercised, exceeded
the aggregate option exercise price for such shares. In addition to any other
remedy available to the Company under applicable law, the Company shall have the
right to offset any other amounts payable to you by the amount of any required
repayment by you which has not been repaid.

          For purposes of this Letter, “Competitive Activity” means your service
as a director, officer, employee, principal, agent, stockholder, member, owner
or partner of, or you permit your name to be used in connection with the
activities of, any other business or organization anywhere in the United States,
or in any other geographic area in which the Company or any of its subsidiaries
operates or with respect to which the Company provides financial news and
commentary coverage (or from which such other business or organization provides
financial news and commentary coverage of the United States), which engages in a
business that competes with any business in which the Company or any subsidiary
is engaged (a “Competing Business”); provided, however, that, notwithstanding
the foregoing, it shall not be a Competitive Activity for you to (i) become the
registered or beneficial owner of up to three percent (3%) of any class of
capital stock of a competing corporation registered under the Securities
Exchange Act of 1934, as amended, provided that you do not otherwise participate
in the business of such corporation or (ii)

36

--------------------------------------------------------------------------------



work in a non-competitive business of a company which is carrying on a Competing
Business, the revenues of which represent less than twenty percent (20%) of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

          For purposes of this Letter, “Fair Market Value” of a share of Common
Stock on any date shall be (i) if the principal market for the Common Stock is a
national securities exchange, the closing sales price per share of the Common
Stock on such day (or, if such exchange is not open on such day, on the next day
such exchange is open) as reported by such exchange or on a consolidated tape
reflecting transactions on such exchange, or (ii) if the principal market for
the Common Stock is not a national securities exchange, the closing average of
the highest bid and lowest asked prices per share of Common Stock on such day
(or, if such exchange is not open on such day, on the next day such exchange is
open) as reported by the market upon which the Common Stock is quoted, or an
independent dealer in the Common Stock, as determined by the Company in good
faith; provided, however, that if clauses (i) and (ii) are all inapplicable, or
if no trades have been made and no quotes are available for such day, the Fair
Market Value of the Common Stock shall be determined by the Committee in good
faith by any method consistent with applicable regulations adopted by the United
States Treasury Department relating to stock options or stock valuation.

          12. Restrictive Covenants

 

 

 

 

a. Non-Solicitation of Employees

 

 

 

 

 

You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after the cessation of your employment with the
Company or any subsidiary, you will not solicit for employment or hire, in any
business enterprise or activity, any employee of the Company or any subsidiary
who was employed by the Company or a subsidiary during your period of employment
by the Company or a subsidiary provided that (a) the foregoing shall not be
violated by any general advertising not targeted at any Company or subsidiary
employees nor by you serving as a reference upon request, and (b) you may
solicit and hire any one or more former employees of the Company or its
subsidiaries who had ceased being such an employee for a period of at least six
(6) months prior to any such solicitation or hiring.

 

 

 

 

b. Non-Solicitation of Clients and Vendors

 

 

 

 

 

You agree that, during your employment by the Company or any subsidiary and
through the end of two (2) years after the cessation of your employment with the
Company or any subsidiary, you will not solicit, in any business enterprise or
activity, any client, customer, licensee, licensor, third-party service provider
or vendor (a “Business Relation”) of the Company or any subsidiary who was a
Business Relation of the Company or any subsidiary during your period of
employment by the Company or any subsidiary to (i) cease being a Business
Relation of the Company or any subsidiary or (ii) become a Business Relation of
a Competing Business unless (without you having solicited such third party to
cease such relationship) such third party ceased being a Business Relation of
the Company or any subsidiary for a period of at least six (6) months prior to
such solicitation.

 

 

 

 

c. Non-Disparagement

 

 

 

 

 

During your employment by the Company or any subsidiary and indefinitely
thereafter, neither party shall make any statements, written or oral, to any
third party which disparage, criticize, discredit or otherwise operate to the
detriment of you or the Company, its present or former officers, shareholders,
directors and employees and their respective business reputation and/or
goodwill, provided, however, that nothing in this Section 12(c) shall prohibit
either party from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Letter or any other agreement in effect between the parties.

37

--------------------------------------------------------------------------------




 

 

 

 

 

d. Confidentiality

 

 

 

 

 

 

1)

During your employment by the Company or any subsidiary and indefinitely
thereafter, you shall keep secret and retain in strictest confidence, any and
all Confidential Information relating to the Company, except where your
disclosure or use of such Confidential Information is in furtherance of the
performance by you of your duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Letter, “Confidential Information” shall mean any information including
without limitation plans, specifications, models, samples, data, customer lists
and customer information, computer programs and documentation, and other
technical and/or business information, in whatever form, tangible or intangible,
that can be communicated by whatever means available at such time, that relates
to the Company’s current business or future business contemplated during your
employment, products, services and development, or information received from
others that the Company is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company), and you shall not disclose such confidential
information to any Person (as defined below) other than the Company, except with
the prior written consent of the Company, as may be required by law or court or
administrative order (in which event you shall so notify the Company as promptly
as practicable), or in performance of your duties on behalf of the Company.
Further, this Section 12(d) shall not prevent you from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Letter or other agreement between the parties, provided such
disclosure is necessary for you to assert any claim or defense in such
proceeding.

 

 

 

 

 

 

 

For purposes of this Letter, “Person” shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

 

 

 

 

 

 

2)

Upon your termination of employment for any reason, you shall return to the
Company all copies, reproductions and summaries of Confidential Information in
your possession and use reasonable efforts to erase the same from all media in
your possession, and, if the Company so requests, shall certify in writing that
you have done so, except that you may retain such copies, reproductions and
summaries during any period of litigation, arbitration or mediation referred to
in Section 12(d)(1). All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, you shall be entitled to retain
copies of (i) information showing your compensation or relating to reimbursement
of expenses, (ii) information that is required for the preparation of your
personal income tax return, (iii) documents provided to you in your capacity as
a participant in any employee benefit plan, policy or program of the Company and
(iv) this Letter and any other agreement by and between you and the Company with
regard to your employment or termination thereof.

 

 

 

 

 

 

3)

All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by you during
your employment, and all business opportunities presented to you during your
employment, shall be owned by and belong exclusively to the Company, provided
that they reasonably relate to any of the business of the Company on the date of
such creation, development, obtaining or conception, and you shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Letter, (x) the term “Intellectual Property”
means and includes any and all trademarks, trade names, service marks,

38

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

service names, patents, copyrights, and applications therefor, and (y) the term
“Technology” means and includes any and all trade secrets, proprietary
information, invention, discoveries, know-how, formulae, processes and
procedures.

          The parties acknowledge that the restrictions contained in this
Section 12 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Letter, without receiving the additional consideration offered by you in binding
yourself to any of these restrictions. In the event of a breach or threatened
breach by you of any of these restrictions, the Company shall be entitled to
apply to any court of competent jurisdiction for an injunction restraining you
from such breach or threatened breach; provided, however, that the right to
apply for an injunction shall not be construed as prohibiting the Company from
pursuing any other available remedies for such breach or threatened breach.

          13. No Guarantee of Continuation of Service

          This grant of this Option does not constitute an assurance of
continued Service for any period or in any way interfere with the Company’s
right to terminate your Service.

          14. Administration

          The Committee has the sole power to exercise its good faith judgment
to interpret the Plan and this Letter and to act upon all matters relating this
grant to the extent provided in the Plan and not inconsistent with the terms of
this Letter. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan and this Letter by the Committee shall be
final, binding, and conclusive.

          15. Section 409A

          Notwithstanding anything to the contrary in the Plan or this Letter to
the contrary, no benefits to be paid or provided to you, if any, pursuant to
this Letter that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until you have a “separation from service” within the meaning of
Section 409A. For purposes of this Letter, “Section 409A” means Section 409A of
the Internal Revenue Code of 1986, as amended or any regulations or Treasury
guidance promulgated thereunder (“Section 409A”).

          Notwithstanding any provision of the Plan or this grant to the
contrary, if you are a “specified employee” as determined by the Board or the
Committee, in accordance with Section 409A, you shall not be entitled to any
Deferred Payments until the earlier of (i) the date which is six (6) months and
one (1) day after your termination of employment for any reason other than death
(except that during such six (6) month period you may receive total payments
from the Company that do not exceed the amount specified in Treas. Reg. Section
1.409A-1(b)(9) or that constitute a short-term deferral within the meaning of
Section 409A), or (ii) the date of your death.

          Notwithstanding any provision of the Plan or this Letter to the
contrary, to the extent any compensation or award which constitutes deferred
compensation within the meaning of Section 409A shall vest upon the occurrence
of a Change of Control and such Change of Control does not constitute a “change
in the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A, then notwithstanding such vesting, payment will be made to you on
the earliest of (i) your “separation from service” with the Company (determined
in accordance with Section 409A) or, if you are a specified employee within the
meaning of Section 409A, such later date as provided in the preceding paragraph,
(ii) the date payment otherwise would have been made, or (iii) the date of your
death.

          This Option is intended to be exempt from or comply with the
requirements of Section 409A so that none of the benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply. If any provision of this Letter or of any award of compensation,
including equity compensation or benefits would cause you to incur any

39

--------------------------------------------------------------------------------



additional tax or interest under Section 409A, the parties agree to negotiate in
good faith to reform such provision in such manner as to maintain, to the
maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

          16. Amendment

          The Committee may from time to time amend the terms of this grant in
accordance with the terms of the Plan in effect at the time of such amendment,
but no amendment which is unfavorable to you can be made without your written
consent.

          The Plan is of unlimited duration, but may be amended, terminated or
discontinued by the Board of Directors of the Company at any time. However, no
amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.

          Notwithstanding the foregoing, the Committee expressly reserves the
right to amend the terms of the Plan and this grant with your consent which
shall not be unreasonably withheld to the extent it determines that such
amendment is necessary or desirable for an exemption from or compliance with the
distribution, acceleration and election requirements of Section 409A of the
Code.

          17. Notices

          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal Express
or personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, Compensation Committee Chair, TheStreet, Inc., 14 Wall Street, 15th
Floor, New York, NY 10005, or, in the case of you, at your principal residence
address as then reflected on the records of the Company or such other address as
such party may hereafter specify by notice to the other party hereto. Any notice
or other communication shall be deemed to have been given as of the date so
personally delivered or transmitted by telecopy or like transmission or on the
next business day after sent by overnight delivery service for next business day
delivery or on the fifth business day after sent by registered or certified
mail.

          18. Representations

          The Company hereby represents and warrants that the execution and
delivery of this Letter and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.

          19. Amendment

          This Letter may be amended only by a written agreement signed by the
parties hereto.

          20. Binding Effect

          This Letter shall be binding upon and inure to the benefit of the
Company and any Successor. As used herein, a “Successor” shall mean any
successor organization that succeeds to the Company (or to any direct or
indirect successor) by merger or consolidation or operation of law, or by
acquisition of all or substantially all of the assets of the Company (or of any
direct or indirect successor).

40

--------------------------------------------------------------------------------



          21. Governing Law

          This Letter shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction, except to the extent the
laws of the State of Delaware mandatorily govern.

          22. Severability

          If any provision of this Letter shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Letter shall be held to be
excessively broad as to duration, activity or subject, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowable by applicable law. To the extent permitted by applicable law,
each party hereto waives any provision of law that renders any provision of this
Letter invalid, illegal or unenforceable in any way.

          23. Execution in Counterparts

          This Letter may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which shall constitute one and the
same instrument.

          24. Entire Agreement

          This Letter, together with (i) the Severance Agreement between the
Company and you, as executed as of the same date as this Letter (the “Severance
Agreement”) and (ii) award agreements entered into by and between you and the
Company with respect to outstanding incentive awards and incentive awards
granted on or before the date hereof, sets forth the entire agreement, and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.

          25. Titles and Headings

          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Letter.

          26. Consent to Jurisdiction

          The parties hereto each hereby irrevocably submit to the exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan, City of New York in any action or proceeding to enforce the
provisions of this Letter, and waives the defense of inconvenient forum to the
maintenance of any such action or proceeding.

--------------------------------------------------------------------------------

41

--------------------------------------------------------------------------------



          This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference. The Company
may require you to provide evidence of your acknowledgment of this Letter using
such means of notification as may be communicated to you by the Company or its
service provider.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

THESTREET, INC.

 

 

 

 

 

 

By:

/s/ William R. Gruver

 

 

 

--------------------------------------------------------------------------------

 

 

Name: William R. Gruver
Title: Chairman, Compensation Committee

AGREED TO AND ACCEPTED:

 

 

/s/ Elisabeth DeMarse

 

--------------------------------------------------------------------------------

 

Elisabeth DeMarse

 

42

--------------------------------------------------------------------------------